ICJ_129_CertainCriminalProceedings_COD_FRA_2004-06-17_ORD_01_NA_00_FR.txt. 17 JUIN 2004

ORDONNANCE

AFFAIRE RELATIVE À CERTAINES PROCÉDURES PÉNALES
ENGAGÉES EN FRANCE

(RÉPUBLIQUE DU CONGO c. FRANCE)

CASE CONCERNING CERTAIN CRIMINAL PROCEEDINGS IN FRANCE

(REPUBLIC OF THE CONGO y». FRANCE)

17 JUNE 2004

ORDER
COUR INTERNATIONALE DE JUSTICE

ANNÉE 2004
2004
17 juin
Rôle général
n° 129
17 juin 2004

AFFAIRE RELATIVE À CERTAINES PROCÉDURES PÉNALES
ENGAGÉES EN FRANCE

(RÉPUBLIQUE DU CONGO c. FRANCE)

ORDONNANCE

Présents : M. SHI, président, M. RANJEVA, vice-président, MM. GUILLAUME, KOROMA,
VERESHCHETIN, Mme HIGGINS, MM. PARRA-ARANGUREN, KOOLUMANS, REZEK,
AL-KHASAWNEH, BUERGENTHAL, ELARABY, OWADA, SIMMA, TOMKA, juges;
M. COUVREUR, greffier.

La Cour internationale de Justice,
Ainsi composée,

Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31, 44 et 45, paragraphe 2, de son
Règlement,

Vu la requête déposée au Greffe de la Cour le 9 décembre 2002, par laquelle la République
du Congo, se référant à l’article 38, paragraphe 5, du Règlement de la Cour, a entendu introduire
une instance contre la République française au sujet d’un différend relatif à certaines procédures
pénales engagées en France,

Vu la lettre du ministre français des affaires étrangères, datée du 8 avril 2003, par laquelle la
France a accepté expressément la compétence de la Cour pour connaître de la requête,
À

Vu l’ordonnance du 17 juin 2003 par laquelle la Cour s’est prononcée sur la demande en
indication de mesure conservatoire présentée par la République du Congo le 9 décembre 2002,

Vu l'ordonnance du 11 juillet 2003 par laquelle le président de la Cour a fixé aux
11 décembre 2003 et 11 mai 2004 les dates d’expiration des délais pour le dépôt, respectivement, du
mémoire de la République du Congo et du contre-mémoire de la République française,

Vu le mémoire et le contre-mémoire dûment déposés par les Parties dans ces délais;

Considérant que, au cours d’une réunion que le président de la Cour a tenue avec les agents
des Parties le 11 juin 2004, l’agent du Congo a demandé à la Cour d’autoriser la présentation d’une
réplique par son gouvernement pour la fin de l’année 2004, et que l’agent de la France a indiqué
que son gouvernement n’avait pas d’objection à ce qu’il soit accédé à cette demande, étant entendu
que la France disposerait d’un délai égal pour le dépôt d’une duplique;

Compte tenu de l’accord des Parties et des circonstances propres à l’affaire,

Autorise la présentation d’une réplique du Congo et d’une duplique de la France;

Fixe comme suit les dates d’expiration des délais pour le dépôt de ces pièces de procédure :

Pour la réplique de la République du Congo, le 10 décembre 2004;

Pour la duplique de la République française, le 10 juin 2005;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de la Paix, à La Haye, le
dix-sept juin deux mille quatre, en trois exemplaires, dont l’un restera déposé aux archives de la Cour
et les autres seront transmis respectivement au Gouvernement de la République du Congo et au
Gouvernement de la République française.

Le président,
(Signé) SHI Jiuyong.

Le greffier,
(Signé) Philippe COUVREUR.
